In his motion for rehearing appellant claims that the trial court committed fundamental error which this court, in the original dispostion of the case, failed to notice. We have again carefully reviewed the entire record, but failed to discover any fundamental error therein.
Being convinced that the case was properly disposed of on the original submission, the motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 512